FILED
                            NOT FOR PUBLICATION                            MAR 17 2014

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


BRYAN EDWIN RANSOM,                              No. 12-17492

               Plaintiff - Appellant,            D.C. No. 1:11-cv-00617-LJO-
                                                 GBC
  v.

D. ORTIZ, Associate Warden of CSP-               MEMORANDUM*
Corcoran; et al.,

               Defendants - Appellees.


                    Appeal from the United States District Court
                        for the Eastern District of California
                    Lawrence J. O’Neill, District Judge, Presiding

                             Submitted March 10, 2014**

Before:        PREGERSON, LEAVY, and MURGUIA, Circuit Judges.

       California state prisoner Bryan Edwin Ransom appeals pro se from the

district court’s judgment denying leave to proceed in forma pauperis in his 42

U.S.C. § 1983 action alleging First, Fourth, Eighth, and Fourteenth Amendment


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
violations. We have jurisdiction under 28 U.S.C. § 1291. We review de novo the

district court’s interpretation and application of 28 U.S.C. § 1915(g), Andrews v.

Cervantes, 493 F.3d 1047, 1052 (9th Cir. 2007), and for an abuse of discretion the

denial of leave to proceed in forma pauperis, O’Loughlin v. Doe, 920 F.2d 614,

616 (9th Cir. 1990). We affirm.

       The district court did not abuse its discretion by denying Ransom’s request

to proceed in forma pauperis because at least three of Ransom’s prior 42 U.S.C.

§ 1983 actions were dismissed on the basis that they were frivolous or failed to

state a claim, and Ransom did not provide sufficient allegations to show that he

was “under imminent danger of serious physical injury” at the time he lodged the

complaint. 28 U.S.C. § 1915(g); see also Andrews, 493 F.3d at 1055 (an exception

to the three-strikes rules exists only where “the complaint makes a plausible

allegation that the prisoner faced ‘imminent danger of serious physical injury’ at

the time of filing”).

       AFFIRMED.




                                          2                                     12-17492